Title: Thomas Jefferson to Wilson Cary Nicholas, 1 February 1811
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            
 Dear Sir
            Poplar Forest Feb. 1. 1811. 
          
           According to your request, I ruminated, as I journeyed here on your proposition for the establishment of an Agricultural Society. on my arrival here, I committed to writing what is in the inclosed  it will be a better proof of my willingness, than of my competence to be useful to the design. it is meant however but as a rough draught until it can recieve the amendments of more skilful hands.
          
            ever affectionately your’s
            
 Th: Jefferson
          
        